Title: From John Adams to Richard Bland Lee, 10 August 1819
From: Adams, John
To: Lee, Richard Bland



Sir.
Quincy August 10th. 1819—

I thank you for your Oration on the red letter day in our national Calendar, which I have read with mingled—emotions, an invisible Spirit seemed to suggest to me in my left ear. Nil admirari, nil Contemni—Another Spirit at my right elbow, seemed to whisper in my ear—Digite compesce labellum.—
But I will open my lips, and will say, that your modesty and delicacy have restrained you from doing justice to your own Name;—that band of Brothers—intrepid and unchangeable—who like the Greeks at Thermopylæ, stood in the gap, in defence of their Country, from the first glimmering in the Revolution, in the Horizon—through all its rising light, to its perfect day.—
Thomas Lee on whose praise’s your Chancellor Wythe delighted to dwell, who has often say’d to me, that Thomas Lee was the most popular man in Virginia—and the delight of the Eyes of every Virginian; but who would not ingage in Public Life—
Richard Henry Lee, whose merits are better known than acknowledged; and need no Illustration from me—
Francis Lightfoot Lee a man of great reading, well understood, of sound judgement and inflexible perseverance in the Cause of his Country Attachment to his Country—William Lee who abandoned an advantageous establishment in England from Attachment to his Country, and was able and faithful in her service—
Arthur Lee, a man on whom I cannot think without emotion; a man too early in the Service of his Country, to avoid making a multiplicity of Enemies; two honest upright faithful and intrepid to be popular, two often obliged by his principles and feelings to oppose Machivallian intriguers, to avoid the destiny he suffered—This man never had justice done him by his Country—in his Life time—and I fear he never will have by Posterity—his reward cannot be in this World—
With much esteem, and respect, I am Sir, / your most obedient, / humble Servant—
John Adams